UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2371


In re:   NICHOLAS JAMES QUEEN, SR.

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 1:93-cr-00366-WMN-1)


Submitted:   April 4, 2012                 Decided:   April 25, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas James Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicholas      James    Queen,         Sr.     petitions     for        a    writ    of

mandamus, seeking an order directing the district court to rule

on a Fed. R. Civ. P. 60(b) motion.                       Our review of the district

court’s docket sheet discloses that the court denied the Rule

60(b)    motion   on    March     30,     2012.           Accordingly,         because         the

district    court   has    ruled     on       the    motion,      we    grant          leave   to

proceed    in   forma   pauperis        and       deny    the    mandamus         petition     as

moot.      We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented         in    the       material

before    the   court   and     argument          would    not    aid       the    decisional

process.



                                                                            PETITION DENIED




                                              2